DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/14/2021 as a Request for Continued Examination (RCE). 
In the filed response, independent claims 1, 20, and 21 have been amended with Claims 13-19 being previously canceled.
Accordingly, Claims 1-12, 20, 21, and 22 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.


Response to Arguments
2.	Applicant’s arguments, see pgs.9-11, filed 12/14/2021, with respect to the prior art rejection of claims 1, 11-12, 20, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The Examiner after having reviewed the prior art in more detail, finds that the metadata referenced in Kurosaka  appears to be more related to the content itself, i.e. metadata of content, which can be used as determination information (¶0051). Although Kurosaka’s determination information allows the client to determine that the corresponding content is non-transmittable (see e.g. ¶0051) as recited in the claims (i.e. “each of the one or more pieces of determination information for determining whether or not to request transmission of the transmission data”), Kurosaka does not disclose any other type of metadata that is not related to the determination information, i.e. “the metadata being data that differs from one or more pieces of determination information”.  Thus, the amendments appear to overcome the art of record. For these reasons, the rejection of the foregoing claims under 35 U.S.C. 103  has been withdrawn.  However upon further consideration of the filed amendments, which were also discussed during the last interview (12/07/2021), the Examiner has a few remaining concerns particularly with respect to the claimed metadata and the one or more pieces of determination information as recited in independent claims 1, 20, and 21. Specifically, the Examiner respectfully submits that the claims in light of the specification, are not readily clear as to the differences between the metadata and the determination information; hence, the metes and bounds of the claim cannot be unequivocally determined. Please see the office action below for further details.
3.	Examiner acknowledges Applicant’s remarks related to the objections of Claims 1, 20, and 21. As such, the objections are withdrawn.
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	In light of the foregoing, Claims 1-12, 20, 21, and 22 have been examined and are pending.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 20, and 21, claims 1, 20, and 21 recite the amended limitation “the metadata being data that differs from one or more pieces of determination information, the one or more pieces of determination information being transmitted to the reception device by the server device, each of the one or more pieces of determination information for determining whether or not to request transmission of the transmission data;” (Emphasis added). The aforementioned limitation does not appear to be defined nor discussed in the specification in a way that unequivocally shows how the “metadata” and the “determination information” are different from each other.  Although the specification identifies both types of data, there appears to be an overlap in how they are referenced and moreover, both seem to indicate that the second data is not transmitted to the server device. In other words in light of the specification, the metes and bounds of the claim cannot be unequivocally determined. For example, the specification discusses various types of metadata including metadata that can be used for conversion (e.g. ‘time’ – e.g. pg. 9), metadata indicating the second data is not transmitted (e.g., ‘time’, ‘position’, ‘filename’ , etc. See pgs. 11 and 20), and metadata that is related to determination information which can also determine that the corresponding content is not ready to be transmitted  (e.g. ‘range information’. See pg. 16).  Since the specification links determination information 
Due to their dependency on Claim 1, dependent claims 2-12, and 22 are also rejected under 35 U.S.C. 112(b).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486